 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERIOLD B. LEVI,                                  No. 2:19-CV-1162-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    RICK HILL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) Rick Hill, the prison warden; (2) J.

 9   Crawford, a prison Sergeant; and (3) Buchanan, a correctional officer. See ECF No. 1, pg. 2.

10   Plaintiff allege defendant Buchanan assaulted him and that defendant Crawford assisted. See id.

11   at 3. According to plaintiff, defendant Hill “allowed this all to take place at his prison.” Id.

12

13                                            II. DISCUSSION

14                  The court finds plaintiff has stated a cognizable Eighth Amendment excessive

15   force claim against defendants Crawford and Buchanan based on plaintiff’s allegation they

16   assaulted him. Plaintiff has not, however, stated a claim against defendant Hill, the prison

17   warden, based on his vague allegation defendant Hill allowed the violation to occur.

18                  Supervisory personnel, such as the prison warden, are generally not liable under

19   § 1983 for the actions of their employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

20   1989) (holding that there is no respondeat superior liability under § 1983). A supervisor is only
21   liable for the constitutional violations of subordinates if the supervisor participated in or directed

22   the violations. See id. The Supreme Court has rejected the notion that a supervisory defendant

23   can be liable based on knowledge and acquiescence in a subordinate’s unconstitutional conduct

24   because government officials, regardless of their title, can only be held liable under § 1983 for his

25   or her own conduct and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676

26   (2009). Supervisory personnel who implement a policy so deficient that the policy itself is a
27   repudiation of constitutional rights and the moving force behind a constitutional violation may,

28   however, be liable even where such personnel do not overtly participate in the offensive act. See
                                                         2
 1   Redman v. Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

 2                  When a defendant holds a supervisory position, the causal link between such

 3   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

 4   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

 5   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

 6   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

 7   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

 8   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

 9                  As currently set forth, plaintiff’s claim against defendant Hill is based on nothing

10   more than a theory of respondeat superior, which is not actionable under § 1983. Plaintiff’s

11   allegation that defendant Hill allowed the alleged violation to occur is too vague to show

12   defendant Hill’s personal involvement. Plaintiff will be provided an opportunity to amend.

13

14                                          III. CONCLUSION

15                  Because it is possible that the deficiencies identified in this order may be cured by

16   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

17   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

18   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

19   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

20   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An
21   amended complaint must be complete in itself without reference to any prior pleading. See id.

22                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

23   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

24   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

25   each named defendant is involved, and must set forth some affirmative link or connection

26   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
27   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

28   ///
                                                       3
 1                  Because the complaint appears to otherwise state cognizable claims, if no amended

 2   complaint is filed within the time allowed therefor, the court will issue findings and

 3   recommendations that the claims identified herein as defective be dismissed, as well as such

 4   further orders as are necessary for service of process as to the cognizable claims.

 5                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

 6   complaint within 30 days of the date of service of this order.

 7

 8

 9   Dated: August 16, 2019
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
